DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues with regards to claims 1, 9 and 11: There is absolutely no teaching or suggestion in Bates and/or Croxford to utilize a single depth in generating a warped rendered virtual frame.
The examiner respectfully disagrees because there is suggestion in Bates to utilize a single depth in generating a warped rendered virtual frame (see fig. 5 and par. 44 “...rather than averaging the depth values, a minimum depth value or a maximum depth value of a group of depth values may be selected...perform depth-adjusted...based on one or more of these down-sampled depth values.”
The applicant argues: Claim 11 requires that the single depth is determined as being a depth of a discrete depth slice selected based on the gaze data. Krishnaprasad does not teach or disclose dividing a depth of the rendered virtual content data into a plurality of discrete depth slices, and/or determining a single depth as being a depth of a discrete depth slice selected based on the gaze data, as required by claim 11. Therefore, claim 11 is not anticipated by Krishnaprasad, and this rejection should also be withdrawn. 
The examiner respectfully disagrees, because Krishnaprasad does teach or disclose dividing a depth of the rendered virtual content data into a plurality of discrete depth slices, and/or determining a .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates US 2017/0345220 A1.

1. (Original) A computer implemented method for warping virtual content, comprising: 
receiving rendered virtual content data, the rendered virtual content data including a single far depth (fig. 4 see also pars. 40-44);
receiving movement data indicating a user movement in a direction orthogonal to an optical axis (see pars. 20 and 42; 20 “...shift an image due to rotation of a user’s head”; 42 “...rotation...of the user’s head/HMD...”); and 
generating warped rendered virtual content data based on the rendered virtual content data, the single far depth, and the movement data (figs. 4-5 see also pars. 40-44; 44 “...rather than averaging the depth values, a minimum depth value or a maximum depth value of a group of depth values may be selected...perform depth-adjusted...based on one or more...”).

Regarding claim 2, Bates teaches: 2. (Original) The method, wherein the rendered virtual content data corresponds to a near virtual object and a far virtual object (fig. 6 see also par. 58), wherein the warped rendered virtual content data corresponds to a warped near virtual object and a warped far virtual object (fig. 4 see also pars. 42 and 58).

Regarding claim 3, Bates doesn't teach, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and the results would have been predictable, to combine wherein a first position shift between the near virtual object and the warped near virtual object is substantially equal to a second position shift between the far virtual object and the warped far virtual object, the motivation being to improve time-warping of the frame for a VR system, while not introducing significant delay to the time-warp processing, thereby improving the user experience.

Regarding claim 8, Bates doesn't teach, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and the results would have been predictable, to combine wherein the rendered virtual content data corresponds to a first depth segment, the method further comprising: receiving second rendered virtual content data corresponding to a second depth segment, the second rendered virtual content data including a second far depth; and generating warped second rendered virtual content data based on the second rendered virtual content data, the second far depth, and the movement data, the motivation being to improve time-warping of the frame for a VR system, while not introducing significant delay to the time-warp processing, thereby improving the 3D experience of a VR system.

Regarding claim 9, Bates teaches: 9. (Original) A computer implemented method for warping virtual content, comprising: 
receiving rendered virtual content data, the rendered virtual content data including a single far depth and a single near depth (fig. 6, 610 see also pars. 40-42 and 58); 
receiving movement data indicating a user movement in a direction orthogonal to an optical axis (pars. 20 and 42); and 
generating warped rendered virtual content data based on the rendered virtual content data, the single far depth, the single near depth, and the movement data (fig. 4/pars. 40-42; fig. 6, 610/par. 58).

Regarding claim 10, Bates teaches: 10. (Original) The method, wherein generating warped rendered virtual content data based on the rendered virtual content data, the far depth, the near depth, and the movement data (fig. 4 see also pars. 40-42 and 58) and averaging depth values (see par. 50).
wherein generating warped rendered virtual content data based on the rendered virtual content data, the far depth, the near depth, and the movement data comprises averaging the far depth and the near depth, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and the results would have been predictable, to combine wherein generating warped rendered virtual content data based on the rendered virtual content data, the far depth, the near depth, and the movement data comprises averaging the far depth and the near depth with Bates, the motivation being to reduce the perceived latency of the time-warping of the frame for a VR system.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Croxford US 2018/0365882 A1.

Regarding claim 4, Bates doesn't teach, however the analogous prior art Croxford teaches: 4. (Original) The method of claim 1, wherein generating the warped rendered virtual content data based on the rendered virtual content data, and the movement data reduces a parallax related artifact compared to the rendered virtual content data (fig. 11 see also pars. 357-358).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein generating the warped rendered virtual content data based on the rendered virtual content data, and the movement data reduces a parallax related artifact compared to the rendered virtual content data as shown in Croxford with Bates for the benefit of avoiding or reducing distortions and artefacts that are caused by timewarp processing (par. 358). 
Bates as modified doesn't teach , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and the results would have been predictable, to combine wherein generating the warped rendered virtual content data  is based on the far depth reduces a parallax related artifact compared to the rendered virtual content data with Bates as modified by Croxford, the motivation being to reduce perceived latency without overburdening hardware or system resources (e.g., memory bandwidth, processor resources, and the like), thereby providing convenience to the user.

Regarding claim 5, Bates as modified (with the same motivation from claim 4) further teaches: 5. (Original) The method, wherein the parallax related artifact is a disocclusion artifact (Croxford: par. 358).

Regarding claim 6, Bates as modified doesn't teach, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and the results would have been predictable, to combine wherein the parallax related artifact is a smearing artifact, the motivation being to improve time-warping of the frame for a VR system, while not introducing significant delay to the time-warp processing, thereby improving the image quality of a VR system.

Regarding claim 7, Bates as modified doesn't teach, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and the results would have been predictable, to combine wherein the parallax related artifact is a jitter artifact, the motivation being to improve time-warping of the frame for a VR system, while not introducing significant delay to the time-warp processing, thereby improving the image quality of a VR system.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaprasad US 2019/0333263 A1.

11. (Original) A computer implemented method for warping virtual content, comprising: 
receiving rendered virtual content data (fig. 3 see par. 65); 
dividing a depth of the rendered virtual content data into a plurality of discrete depth slices (fig. 3, 307 see also par. 67);
receiving movement data indicating a user movement in a direction orthogonal to an optical axis (fig. 3, 305 see also par. 67); 
receiving gaze data indicating a user gaze (fig. 3, 301 see also par. 66); 
determining a single depth as being a depth of a discrete depth slice selected based on the gaze data (fig. 3, 301, 302, 303, 309, 312 see also pars. 66-68); and 
generating warped rendered virtual content data based on the rendered virtual content data, the single depth, and the movement data (fig. 3: 10, 16, 304, 305, 309, 310, 311, 314 see also pars. 65-68 and 71).

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Johansson US 2010/0277476A1.

Regarding claim 12, Bates teaches: 12. (Original) A computer implemented method for warping virtual content, comprising: 
receiving rendered virtual content data (pars. 40-41); 
receiving movement data indicating a user movement in a direction orthogonal to an optical axis (pars. 41-42); 
generating mesh data from the rendered virtual content data (par. 45); 
determining depth data from the mesh data (par. 45); 
representing the virtual objects in the virtual content data as a frame vertex grid including polygons and vertices and providing the frame vertex grid for performing time-warping of a frame (see figs. 4-5 and par. 45);
generating warped rendered virtual content data based on the rendered virtual content data, the mesh data, the depth data, and the movement data (pars. 40-42 and 45-47).
Bates doesn’t teach, however the analogous prior art Johansson teaches simplifying geometrical data in higher dimensions (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine simplifying geometrical data in higher dimensions as shown in Johansson with Bates for the benefit of enhancing rendering time [0048].
Bates as modified by Johansson doesn’t teach, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine simplifying one or more rendered virtual objects in in the virtual content data into reconstructed meshes of the virtual objects to produce simplified rendered virtual content data including the reconstructed meshes of the virtual objects; and generating warped rendered virtual content data based on the simplified rendered virtual content data with Bates as modified by Johansson, the motivation being to enhance rendering time and thereby provide convenience to the user.


Regarding claim 13, Bates as modified by Johansson doesn't teach, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and the results would have been predictable, to combine adjusting a mesh size when generating the mesh data, the motivation being to reduce the delay to write a large mesh of a frame out to a main memory and to reduce the computational load for time warping.

Regarding claim 14, Bates teaches: 14. (Original) The method, wherein the mesh data is generated using a grid mesh (par. 45).

Regarding claim 15, Bates teaches: 15. (Original) The method, wherein the depth data is determined based on a plurality of depths in the mesh and content of the mesh at each of the plurality of depths (par. 58).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612